Citation Nr: 0429022	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  During the pendency of the appeal, 
the claims file was transferred to the RO in Providence, 
Rhode Island, from where this case has been certified and to 
where this case will be returned.  

In July 2000, the case was remanded to the RO for de novo 
adjudication of the claim, which was subsequently denied by 
the RO.  In an August 2002 decision, the Board denied service 
connection for a chronic, acquired psychiatric disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In an April 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's August 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
service connection for a chronic, acquired psychiatric 
disorder to the Board for issuance of a readjudication 
decision that takes into consideration the principal of 
"soundness" at service entry pursuant to 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b).  

In December 2003, the Board remanded the case to the RO to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and for the RO to consider 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) in the first instance.  The directives 
of the remand having been accomplished, to the extent 
possible, the case has been returned to the Board for 
appellate determination.  




FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The preponderance of the evidence shows that the 
veteran's chronic, acquired psychiatric disorder, currently 
diagnosed as agoraphobia with panic attacks, was not present 
in service or until many years thereafter, and that it is not 
related to service or to an incident of service origin.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, currently diagnosed 
as agoraphobia with panic attacks, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for a chronic, acquired 
psychiatric disorder was received in April 1995 and the 
initial determination was October 1995, both of which 
occurred many years before the VCAA was enacted.  In August 
2001 and March 2004, the veteran was informed of the VCAA, 
which also advised him of the development actions required by 
the statute.  Supplemental statements of the case were issued 
in January 2002 and May 2004, which contained the pertinent 
provisions of the VCAA, as well as the pertinent regulations 
pertaining to the veteran's claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the veteran has received 
the VCAA content-complying notice and there has been proper 
subsequent VA process.  See Pelegrini II.  

Factual Background

The veteran's service personnel records show that, at the age 
of 14 in June 1950, he was convicted in a civil court as a 
juvenile delinquent and put on parole until June 1951.  In 
January 1954 he was granted a waiver of his minor conviction 
to enlist in the service.  

Review of the veteran's service medical records reveal that 
his January 1954 service entrance medical examination report 
shows that he was psychiatrically normal, with no complaints 
or history of any nervousness.  Medical entries in December 
1954 show that he was found drunk and disorderly both on and 
off base and brought to the infirmary by law enforcement 
officials for treatment and observation.  He received an 
Article 15 for his disorderly conduct, reduced in rank, 
confined to the air base for 30 days, and forfeited $50.00.  
Following another incident, he was convicted by a Summary 
Court-Martial for drunk and disorderly conduct and was 
restricted to base for 30 days and forfeited $50.00.  In May 
1956, he was counseled concerning his numerous off-base 
incidents indicative of a lack of responsibility, belligerent 
attitude and excessive drinking habits.  He underwent medical 
evaluation at the request of the Air Police following an off-
base incident in which he filed a false to the local police 
and was charged with a misdemeanor of depriving the public of 
police services following a police search for his "drowned" 
girl friend.  He had been drinking at the time and no such 
drowning incident had occurred.  Examination the following 
day at the direction of the Air Police found no physical 
abnormality or psychiatric condition; the diagnosis was acute 
alcoholism.  He received an Article 15 for disorderly 
conduct.  

In June 1956, the veteran received an Article 15 for 
operating a 1 1/2 -ton truck in a reckless manner.  A July 
1956 medical examination report notes he complained of 
feeling nervous at times, with mild tremors.  Immediately 
prior to going before a board of officers to determine 
whether the veteran should be discharged from service due to 
his complete lack of moral responsibility and complete 
disregard for discipline and good conduct, he underwent 
psychiatric evaluation in October 1956, which found that no 
cause existed to consider the veteran for a medical discharge 
since he had no marked mental or physical incapacitation.  
During the proceedings of the Board of Officers, testimony 
presented by his commanding officer, supervising non-
commissioned officers, and fellow airmen essentially 
indicating that the veteran was friendly, sociable and got 
along with people; he just needed a little more self-
discipline.  Some found his duty performance lacking, others 
found it satisfactory.  None found he was incapable of 
performing his job.  It was also evident that the veteran had 
been moved from job to job and not promoted.  At the 
conclusion of the hearings, the Board of Officers found that 
the veteran had repeatedly committed offenses and that he had 
frequently shirked his duties.  The recommendation of the 
Board of Officers in November 1956 was that the veteran be 
discharged from service for unfitness.  In February 1957, he 
received an Article 15 for being absent without leave (AWOL) 
from mid-January to mid February 1957, resulting in his 
confinement at hard labor for 30 days.  His March 1957 
separation examination notes, by history, complaints of 
nervousness, with no evidence of psychosis.  The examining 
physician found no evidence of any psychiatric disorder and 
noted that the veteran was psychiatrically normal.  Military 
special orders show he was to report to the air base on April 
11, 1957, for a flight to New York the next day for military 
discharge.  He was separated from service on April 13, 1957.  

The earliest post-service medical records of the veteran's 
are his private outpatient treatment reports for 1972 to 
1987, which show complaints of panic attacks in March 1982.  
His VA outpatient treatment reports for April 1980 to 
December 1981 indicate he had multiple phobias in February 
1981.  A March 1981 medical report notes the veteran was 
bothered by multiple disabling phobias since a few months 
after his discharge from service but who has always concealed 
his feelings and avoided phobic situations.  The multiple 
phobias included fear of using trains, planes, buses, and 
elevators.  He wanted to overcome the phobias because, after 
his wife died in 1977, he had remarried in late 1980 and had 
a two-year-old son, with whom he wanted to be able to do 
things.  

The veteran's Social Security Administration records show 
that he could not undergo a medical evaluation in March 1982 
because of a panic attack.  Medical evaluation report, dated 
in March 1983, notes that the veteran related to the examiner 
that his fears began in the service when he noticed the 
emergence of claustrophobia.  He claimed that he tried to 
cope with this by "bluffing" and trying to accept 
assignments and duties, which would not involve entering, 
closed spaces, transportation, or heights.  For years, he had 
worked as a newspaper reporter, then as program developer and 
community organizer, and was an executive director for 
community agency from 1979 to 1981, at which time he stopped 
working when his arthritis developed.  Over the years, his 
claustrophobia had remained constant and he was able to cope 
with it; however, it had become worse in the last two years.  
Pertinent diagnoses were panic attacks, with agoraphobia, and 
claustrophobia.  

In a January 1984 medical statement, R. White, M.D., notes 
that the veteran was his patient, and had been suffering from 
incapacitating agoraphobia for several years.  In a April 
1984 letter to his rheumatologist, the veteran apologized for 
leaving the office abruptly while undergoing examination, 
explaining that his actions were brought on by his 
claustrophobia and agoraphobia, which he claimed he had been 
experiencing for twenty-five years or more.  

The report of the veteran's April 1984 VA psychiatric 
examination noted that he complained of having fear attacks 
for 20 to 25 years, starting when he was 22 years of age, 
about the time he was discharged from service.  He clamed he 
first visited a psychiatrist at the VA medical center about 
two or three years ago for these fears, and was referred to a 
non-VA medical facility for treatment.  He traced his fear 
attacks to the time he was 22 and was being discharged from 
service.  He related that, about the time he was to get into 
the airplane he felt angry and afraid, and claimed "I didn't 
know what was happening to me."  They had to handcuff him to 
get him into the airplane.  The April 1984 VA diagnosis was 
agoraphobia, with panic attacks.  

By history, the April 1984 VA examination report also noted 
that the veteran was receiving Social Security benefits due 
to arthritis, agoraphobia and claustrophobia.  The veteran's 
private and VA outpatient treatment records for various 
periods between 1984 and late 2000 indicate treatment for 
numerous disorders, including panic disorder, agoraphobia and 
claustrophobia.  

In a November 1998 medical statement, P. McKay, M.D., related 
that the veteran had many subjective and objective 
complaints, mainly low back pain.  Also, his other most 
dramatic complaint was his state of high anxiety causing 
panic attacks and agoraphobia.  The physician related that 
the veteran had described an incident in service that most 
certainly intensified an anxiety disorder that was likely 
present and certainly obvious to those around him.  He had 
described being unwilling to board a plane in Scotland bound 
for the United States.  He claimed that he was handcuffed by 
military police and forced onto the plane, where his fear, 
panic and resistance to board mounted.  Without any sedative 
or consultation with medical personnel, he was an extremely 
frightened passenger on a flight that went to Maine and onto 
New Jersey.  The physician offered that this incident most 
certainly intensified a probable anxiety disorder undiagnosed 
by medical personnel in the service.  

In April 1999, RO personnel contacted the veteran, who 
replied that he was unable to obtain any buddy statements or 
statements from anyone else verifying that he had agoraphobia 
while on active duty or soon thereafter.  He further related 
that no one, other than himself, could attest to the 
handcuffing and being placed on the plane.  

The veteran's claims files, to include service medical 
records, personnel service records, and other medical 
records, were sent to Dr. McKay since, by reason of the his 
severe agoraphobia with panic attacks, the veteran was unable 
to report for a VA examination.  The physician was requested 
to offer an opinion as to whether it was at least as likely 
as not that the veteran's agoraphobia with panic attacks was 
incurred in or aggravated by active service.  In a November 
2000 reply, Dr. McKay essentially offered, with references 
made to incidences noted in the claims file, that, although 
the state of agoraphobia the veteran currently displays was 
not present in 1956, the beginnings of his present day 
anxiety were clearly demonstrated at that time.  

The veteran's outpatient treatment records from Dr. McKay for 
July 1997 to November 2000 show treatment for various 
disorders, including panic attacks.  In an August 2001 
medical statement, the physician related that review of the 
veteran's military records shows a clear pattern of a high 
state of anxiety that went unrecognized in terms of 
treatment.  Since the veteran's discharge from service, he 
had high anxiety; and since becoming his patient in 1997, he 
has consistently exhibited anxiety, for which he was taking 
Xanax, 1 mg, five times a day.  In a September 2001 follow-up 
medical statement, the physician noted that the veteran 
needed the Xanax to allow him to remain functional.  

In an August 2001 letter informing the veteran of the 
Veterans Claims Assistance Act of 2000 and its pertinent 
provisions, VA again requested that the veteran submit 
corroborating evidence of the incident to which he keeps 
referring concerning his being handcuffed and forced aboard 
the plane for his return to the States shortly before his 
separation from active duty service.  The veteran has not 
submitted any evidence to corroborate his allegation of the 
incident.  

In August 2001, the RO requested a Veterans' Health 
Administration opinion, based on a review of the entire 
record, including the veteran's service medical and personnel 
records, whether it was at least as likely as not that the 
veteran's current psychiatric disorder was related to an 
incident or disease noted in service.  Following review of 
the entire claims file, a VA psychiatrist noted that both the 
enlistment and separation examinations were negative for any 
psychiatric disorder.  However, in October 1956, an 
examination report noted the veteran felt nervous at times 
and had mild tremors.  During his period of service, there is 
evidence that he was consuming excessive amounts of alcohol.  
During his discharge procedure, it was evident that he was 
moved from job to job and not promoted.  There was mention 
that he was often drinking, shirking responsibility, 
fighting, and acting irresponsibly.  The episode described by 
Dr. McKay in which the veteran was handcuffed and forced to 
fly in a plane has not been substantiated.  The physician 
also noted that the veteran had not sought post-service 
treatment for his psychiatric condition until 1980, although 
he related his fears began during active service when he 
panicked when he was about to board an airplane.  It was the 
VA psychiatrist's opinion that it was possible the veteran 
had an anxiety disorder that he managed successfully by 
manipulating his environment and drinking; however, if he did 
have this condition, it must have been mild, or he would not 
have been able to function as well as he did, and certainly 
he would have found his way into a treatment setting.  His 
activities at the time were not markedly restricted.  The 
psychiatrist pointed out that it is important to note that 
the veteran's first real attempt at getting treatment for 
this condition, and his subsequent psychiatric disability, 
came in the early 1980's, after the death of his first wife 
in 1977.  The physician further offered that the significance 
of her death should not be overlooked as a triggering event 
leading to the veteran's psychiatric decline.  In summary, 
the psychiatrist opined that the veteran may have had a mild 
anxiety/panic disorder before, during, and after his period 
of military service, which he managed without treatment but 
which markedly worsened in response to psychosocial 
stressors.  However, in examination of the records, the 
psychiatrist specifically noted that there is no clear 
episode in the service that would exacerbate an underlying 
anxiety, except for the uncorroborated plane/handcuff 
incident.  

Dr. McKay, in a September 2001 medical statement noted the 
veteran had a history of panic disorder and maintained a 
steady therapy of Xanax, 1mg., five times daily to allow him 
to remain functional.  His Xanax allowed him to function, but 
he would always have some handicap in regards to his 
agoraphobic behavior.  In a post-script, the physician noted 
that he was an internist and has no specific records of 
therapy for the veteran's agoraphobia.  

In a July 2004 letter, R. O'Sullivan, noted that, for many 
years, the veteran struggled with panic attacks.  On numerous 
occasions, while in his presence and in the company of 
others, the veteran broken into a sweat and abruptly left the 
room.  The veteran also had problems while in an enclosed 
area or while in large crowds or gatherings.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, where, as here, the Board 
is presented with conflicting medical evidence, it is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the Court have both specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in Guerrieri, the Court offered guidance on 
the assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.  

Although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as currently having a chronic, acquired psychiatric 
disorder, diagnosed as agoraphobia with panic attacks, the 
Board will focus its discussion to the evidence that concerns 
whether this condition is related to his service or to an 
injury or event of service origin.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Initially, the Board notes that because there is no 
indication that the veteran's agoraphobia with panic attacks 
existed prior to service, to include no indication of such 
disorder on entrance into active duty service, the Board 
finds, as a matter of law, that the veteran was sound with 
respect to a psychiatric disability at service entry.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As such, there is 
no issue of aggravation of a pre-existing condition.  
Further, in his statements and by evidence of record, the 
veteran was initially treated for his phobias in the early 
1980's, well beyond his separation from service in 1957.  

During service, because of disciplinary actions taken against 
him, the veteran underwent several psychiatric evaluations.  
Although he complained of tremors and nervousness in October 
1956, which is during his psychiatric evaluation to determine 
his mental status before being presented to a Board of 
Officers concerning his fitness to remain in the service, no 
physical or psychiatric abnormality was found.  Subsequent 
medical evaluations likewise failed to show any psychiatric 
disorder, including his separation examination report.  

It was not until the early 1980's that anxiety, manifested by 
panic attacks and claustrophobia, is noted.  There is no 
indication he received any treatment for a nervous condition 
prior to that time, nor has the veteran maintained otherwise.  

Following review of the veteran's claims file, Dr. McKay, an 
internist, not a psychiatrist or psychologist, who has been 
treating the veteran for osteoarthritis, offered, in essence, 
that the veteran was often found drinking, shirking 
responsibility, fighting and generally acting irresponsibly.  
The physician noted that the state of the agoraphobia the 
veteran currently displays was not present in 1956; however, 
the beginning of his present anxiety was clearly demonstrated 
at that time.  The physician further offered that it seemed 
the handcuff incident and forced passage on a trans-Atlantic 
flight in service worsened the veteran's anxiety state.  At 
this point, the Board notes that this physician has been 
treating the veteran since 1997 for various disorders and he 
has been prescribing Xanax for the veteran's agoraphobia with 
panic attacks.  However, as noted, the physician is an 
internist, not a psychiatrist or psychologist, and there is 
no corroborative evidence that the forced boarding of the 
plane while handcuffed, as described by the veteran, ever 
happened.  There is evidence, in the form of a special order, 
sending the veteran back to the States from Scotland by 
plane, since his departure and arrival dates are so close in 
time, but there is nothing indicating, other than the 
veteran's self-serving statements, that he was forced aboard 
the plane while in handcuffs.  At the time, he was being sent 
home following the Board of Officers' recommendation he be 
discharged from the military because of his unfitness for 
service.  

Pursuant to the RO's request for a VA psychiatrist to review 
the entire record, including the veteran's service medical 
and personnel records, and offer a medical opinion as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed psychiatric disorder is related to his 
active military service, the entire file was reviewed by a VA 
psychiatrist.  It was the reviewing psychiatrist's opinion, 
following a discussion of the evidence, that it was possible 
that the veteran had an anxiety disorder during military 
service, which, if so, he managed successfully by 
manipulating his environment and drinking.  However, if, in 
fact, he did have this condition when he was in his mid-
twenties, it must have been mild, or he would not have been 
able to function as well as he did, and certainly he would 
have found his way into a treatment setting.  The 
psychiatrist further noted that the condition markedly 
worsened in response to psychosocial stressors; however, the 
psychiatrist pointed out that no such stressors or clear 
episodes in service are shown that would exacerbate an 
underlying anxiety, except for the uncorroborated 
plane/handcuff incident.  Further, the psychiatrist noted 
that, since the veteran first sought treatment in the early 
1980's, it was apparent that his anxiety disorder worsened 
after his first wife died in 1977 and that the significance 
of her death should not be overlooked as a triggering event 
leading to the veteran's psychiatric decline.  

In his statements, the veteran maintains his phobias began in 
service, triggered by the forced boarding of the aircraft, 
while in handcuffs, to be sent back to the States for service 
discharge.  However, despite numerous requests to corroborate 
his story, he admits he is unable to do so.  Unfortunately, 
the veteran's treating internist has pointed to this incident 
as an important factor in the veteran's current psychiatric 
condition.  However, nowhere in the record is there any 
mention of such incident, even though the veteran's personnel 
records seem to document, in great detail, numerous 
disciplinary actions taken against the veteran during his 
military service.  

Likewise, the VA reviewing psychiatrist's opinion that it was 
"possible" the veteran had an anxiety disorder at the time, 
hinges on the handcuff/plane incident as aggravating a pre-
existing psychiatric condition.  Again, there is no evidence, 
other than the veteran's self-serving allegations, that his 
flight back to the States occurred as he described.  First of 
all, the Board notes that there is no indication that the 
veteran's agoraphobia existed prior to service; hence, as a 
matter of law, the veteran was sound with respect to 
psychiatric disability at service entry.  Also, and equally 
important, the Court has held that a medical statement using 
the such terms as "possible" and "could have," without 
supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Furthermore, the VA 
psychiatrist's medical opinion is based on an incident as 
related by the veteran but which, even the psychiatrist 
points out, is uncorroborated.  In other words, the opinion 
is purely speculative as to whether the veteran's currently 
diagnosed agoraphobia with panic attacks is related to his 
active duty service.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his agoraphobia, with panic 
attacks, is related to or had its onset during service, the 
Board notes that as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology since that is beyond the competence 
of a lay person and is not capable of lay observation, and 
since the Board finds that the preponderance of the evidence 
is against a showing that the veteran's currently diagnosed 
chronic, acquired psychiatric disorder is related to his 
period of service, there is no basis upon which to grant the 
veteran's claim, and the appeal must be denied.  


ORDER

Service connection for agoraphobia with panic attacks is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



